DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/021,150.  The preliminary amendment filed on September 28, 2018 has been entered.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2018 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “triggering indicator” recited in claim 6 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because of the following informalities:  
Lines 22-25 on page 7 are unclear and appear to describe the radially inner region of the spring assembly as being positioned further radially outward than the radially outer region of the spring assembly. 
On page 8, line 13 “6c” apparently should be --4c--.
Appropriate correction is required.

Claim Objections
Claims 4 and 12-14 are objected to because of the following informalities:  
--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11-13, 16-18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 11 the terminology “particularly pure ball ramp mechanism” is vague. It is not clear what characteristic distinguishes a pure ball ramp mechanism from ball ramp mechanisms that are not “pure”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 13, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,579,201 A (Tiedeman).
Regarding claim 1, Tiedeman discloses an overload clutch (torque limiting means 18), with at least one driving (74) and at least one driven (80) clutch body, and at least one torque transmission body (90) arranged therebetween, wherein at least one of the clutch bodies (80) is displaceably mounted in an axial direction, relative to the other, against the force effect of a spring assembly (98). See column 6, line 62 to column 7, line 3. Although no patentable weight is given to the intended use “for a drive gear mechanism for driving components of an aircraft wing, in particular for driving an outer slat flap of an aircraft wing” recited in the claim preamble, note column 2, lines 50-57 of Tiedeman which disclose the use of the torque limiter in this environment. 
Regarding claim 3 as best understood, the clutch bodies (74, 80) can be coupled via at least one ball ramp mechanism (90-96).
Regarding claim 4, at least one of the clutch bodies (74) is coupled, via at least one axial guide (20, 66) with torque transmission with an output (16).  See column 3, lines 3-5, column 5, lines 20-33 and column 6, lines 26-33.
Regarding claims 5, 13, 16, 19 and 20, the spring assembly includes a particularly complete inner and/or outer enclosure for providing a power reserve.  See 
Regarding claim 6, a triggering indicator (122) is provided, which indicates the position of at least one clutch body and/or of the spring assembly.  See column 5, lines 36-68.

Claims 1, 3-5, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0111650 A1 (Kohuth).
Note clutch bodies 14, 28; torque transmission bodies 60; spring assembly 20; ball ramp 60, 62, 68; axial guide 18; catching element 32; bearing 23; and gear mechanism 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3, 4, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,928,802 A (Weiss) in view of US 3,889,491 A (Wanner).
Regarding claim 1, Weiss discloses an overload clutch, with at least one driving (3) and at least one driven (6) clutch body, wherein at least one of the clutch bodies (6) is displaceably mounted in an axial direction, relative to the other, against the force effect of a spring assembly (10).  See Fig. 1 and column 3, lines 4-43. No patentable weight is given to the intended use “for a drive gear mechanism for driving components of an aircraft wing, in particular for driving an outer slat flap of an aircraft wing” recited in the claim preamble. The clutch of Weiss does not include “at least one torque transmission body” arranged between the clutch bodies. Instead the clutch bodies are coupled via interengaging claws (crown gears 4, 5).
Wanner discloses a similar torque limiting coupling in Figs. 1-3 wherein clutch bodies 2, 4 are coupled via claws 3.  Wanner discloses a further embodiment in Fig. 7 wherein the claws 3 are replaced by clutch bodies are coupled torque transmission bodies in the form of balls (33) arranged between the clutch bodies (35, 36). Wanner teaches that this embodiment provides the desirable advantage that the balls can be readily and inexpensively replaced when they become worn. See column 5, lines 48-51. It would have been obvious before the effective filing date of the claimed invention to a 
Regarding claim 3 as best understood, the when the teeth (4, 5) of Weiss are replaced by balls in view of the teaching of Wanner, the clutch bodies (3, 6) can then be coupled via at least one ball ramp mechanism formed by the balls 33 and recesses 38 described in column 5, lines 24-48 of Wanner.
Regarding claims 4 and 13, the clutch body (6) of Weiss is coupled, via at least one axial guide (7) with torque transmission, with an output (2).  
Regarding claim 8, the spring assembly (10) of Weiss is mounted rotatably relative to one of the clutch bodies via a bearing (9) provided radially inside thereto. Use of a ball bearing instead of a plain bearing as shown is an obvious mechanical alternative.

Claims 2, 5, 11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss and Wanner as applied to claims 1, 3 and 4 above, and further in view of US 4,053,980 A (Poehlman).
Regarding claim 2, the spring assembly (8-10) of Weiss is bi-stable between the engaged condition shown in the upper half of Fig. 1 and the disengaged condition shown in the lower half of Fig. 1, with the spring arrangement passing through the “snap-over point U” described in column 3, lines 30-43. Weiss differ from the apparatus defined by claim 2 in that the bi-stable spring assembly is formed by the inner and outer rings (8, 9) and bearing elements (10) instead of the claimed bi-stable “diaphragm spring assembly”.

Regarding claim 11 as best understood, the when the teeth (4, 5) of Weiss are replaced by balls in view of the teaching of Wanner, the clutch bodies (3, 6) can then be coupled via at least one ball ramp mechanism formed by the balls 33 and recesses 38 described in column 5, lines 24-48 of Wanner.
Regarding claims 12 and 14, at the clutch body (6) of Weiss is coupled, via at least one axial guide (7) with torque transmission with an output (2).  
Regarding claims 5 and 15-20 the Belleville spring assembly (72) of Poehlman includes a particularly complete inner and/or outer enclosure for providing a power reserve.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss and Wanner as applied to claims 1, 3 and 4 above, and further in view of US 2,728,252 A (Connell).
Neither Weiss nor Wanner discloses that the axial guide and/or the ball guide is embodied with rolling bodies and/or sliding surfaces, which in particular comprise a slip 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655